 Case 5:11-cv-01654-FLA-JPR Document 118 Filed 03/16/21 Page 1 of 1 Page ID #:1475



 1
 2
                                                           JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   MICHAEL LAMAR ROSE,             ) Case No. EDCV 11-1654-FLA (JPR)
                                     )
12                    Petitioner,    )
                                     )          J U D G M E N T
13               v.                  )
                                     )
14   RAYTHEL FISHER, Warden,         )
                                     )
15                    Respondent.    )
                                     )
16
17        Pursuant to the Order Accepting Findings and Recommendations
18   of U.S. Magistrate Judge,
19        IT IS HEREBY ADJUDGED that the Petition’s remaining claims are
20   DENIED and this action is dismissed with prejudice.
21
22
23   DATED: March 16,2021
                                      FERNANDO L.
                                               L. AENLLE-ROCHA
                                                  AENLLE-ROC
                                                          OC
                                                           CHA
                                                             H
24                                    U.S.
                                      U S DISTRICT
                                               RICT JUDGE
                                           DISTR
25
26
27
28
